PER CURIAM.
John E. Ramos, pro se, appeals a final judgment of dissolution of marriage, claiming that the written order contains findings that to do not comport with the court’s oral rulings at the final hearing, and that the court erred in permitting the appellee’s counsel in the divorce proceedings to submit a proposed final judgment for the court’s consideration. Concluding that no error has been demonstrated by the record before us, we affirm. See Valladares v. Junco-Valladares, 30 So.3d 519, 522-23 (Fla. 3d DCA 2010) (“The standard of review for divorce proceedings is abuse of discretion. ‘The findings and judgment of the trial court come to us clothed with a presumption of correctness and may not be disturbed upon appeal in the absence of a record demonstrating errors of law.’” (quoting Merritt v. Williams, 295 So.2d 310, 311 (Fla. 1st DCA 1974))); Bryan v. Bryan, 930 So.2d 693, 695 (Fla. 3d DCA 2006) (recognizing that, in a marital dissolution proceeding, the trial court may permit either party, or both parties, to submit a proposed final judgment).
Affirmed.